7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The claim amendment filed on 05/10/2022 was entered with pending Claims 11-12, 14-17, 19-26 and cancelled Claims 1-10, 13, 18. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 11 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
a scanning test device that assesses hand cleanliness according to a scanning process, wherein the scanning test device is wirelessly coupled to the medical device, the scanning test device comprising: a camera and a processor, wherein the camera obtains an image of a hand illuminated by the light source, and wherein the processor executes an assessment algorithm to assess whether the image of the hand meets a cleanliness standard and generates an assessment result; an alert device that provides an alert concerning the assessment result; and a transmitter that wirelessly transmits the assessment result to the medical device, wherein, during the medical pre-treatment protocol, the medical device awaits receipt of the assessment result from the scanning test device, and wherein, if the assessment result is a successful assessment result indicating that the cleanliness standard has been met, the medical device is caused to continue with the medical pre-treatment protocol.

Claims 12, 14-17, 19-26 are dependent upon Claim 11 and are therefore allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667    

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667